PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_ANX_01_NA_NA_FR.txt. Annexe I.

CONVENTION DE GENÈVE
RELATIVE A LA HAUTE-SILESIE

FAITE A GENÈVE LE 15 MAI 1922.

TROISIÈME PARTIE

PROTECTION DES MINORITES.

TITRE PREMIER.

Considérant que la Conférence des Ambassadeurs a décidé,
en date du 20 octobre r921:

I) que le Traité concernant la protection des minorités,
etc., conclu le 28 juin rgrg entre les Etats-Unis d’Amérique,
l'Empire britannique, la France, l'Italie, le Japon, d’une
part, et la Pologne, d’autre part, est applicable dans la
partie de la Haute-Silésie reconnue comme faisant définitive-
ment partie de la Pologne;

2) que l'équité ainsi que le maintien de la vie économique
de la Haute-Silésie demandent que le Gouvernement alle-
mand soit tenu d’accepter, au moins pour la période transi-
toire de quinze ans à dater de l'attribution définitive du
territoire, des stipulations correspondant aux articles premier, 2,
7, 8, 9 (alinéas 1 et 2), ro, rz et 12 dudit Traité, pour ce
qui concerne la partie de la Haute-Silésie reconnue comme
faisant définitivement partie de lAllemagne ;

3) que les stipulations de l'accord qui sera conclu entre
les Gouvernements allemand et polonais en vue de la mise
en pratique des principes ci-dessus énoncés, constituent des
obligations d'intérêt international pour l'Allemagne et pour
la Pologne et seront placées sous la garantie de la Société
des Nations de la même façon que les stipulations du Traité
du 28 juin 1919,

les deux Parties contractantes ont convenu des stipulations
suivantes :

Article 64.

Le Gouvernement allemand Le Gouvernement polonais
accepte pour la période transi-. se réfère aux stipulations sui-
toire de quinze ans les stipu- vantes du Traité du 28 juin 1919
lations suivantes applicables applicables de plein droit dans
dans la partie allemande du la partie polonaise du terri-

territoire plébiscité. toire plébiscité.
76 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

Article 65.

(Article premier du Traité des Minorités du 28 juin 190.)

L'Allemagne s'engage à ce
que les stipulations contenues
dans les articles 66 à 68 soient
reconnues comme lois fon-
damentales, à ce qu'aucune
loi, aucun règlement ni aucune
action officielle ne soient en
contradiction ou en opposi-
tion avec ces stipulations et à
ce qu'aucune loi, aucun règle-
ment ni aucune action officielle
ne prévalent contre elles.

La Pologne s'engage à ce
que les stipulations contenues
dans les articles 66 à 68.
soient reconnues comme lois
fondamentales, à ce qu'aucune
loi, aucun règlement ni aucune
action officielle ne soient en
contradiction ou en opposition
avec ces stipulations et à ce
qu'aucune loi, aucun règlement
ni aucune action officielle ne
prévalent contre elles.

Article 66.

(Article 2 du Traité des

1. — Le Gouvernement alle-
mand s’engage à accorder à
tous les habitants pleine et
entière protection de leur vie
et de leur liberté, sans distinc-
tion de naissance, de nationa-
lité, de langage, de race ou
de religion.

2. — Tous les habitants au-
ront droit au libre exercice,
tant public que privé, de toute
foi, religion ou croyance, dont
la pratique ne sera pas incom-
patible avec l’ordre public et
les bonnes mœurs.

Minorités du 28 juin x910.)

1. — Le Gouvernement po-
lonais s'engage à accorder à
tous les habitants pleine et
entière protection de leur vie
et de leur liberté, sans distinc-
tion de naissance, de natio-
nalité, de langage, de race ou
de religion.

2. — Tous les habitants de
la Pologne auront droit au
libre exercice, tant public que
privé, de toute foi, religion ou
croyance, dont la pratique
ne sera pas incompatible avec
l'ordre public et les bonnes
mŒœurs. ;

Article 67.
(Article 7 du Traité des Minorités du 28 juin 1919.)

x. — Tous les ressortissants
allemands seront égaux devant

la loi et jouiront des mémes.

droits civils et politiques sans
distinction de race, de langage
ou de religion.

2. — La différence de reli-
gion, de croyance ou de confes-

1. — Tous les ressortissants.
polonais seront égaux devant
la loi et jouiront des mêmes.
droits civils et politiques sans.
distinction de race, de langage
ou de religion.

2. — La différence de reli-
gion, de croyance ou de confes-
77 ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

sion ne devra nuire à aucun
ressortissant allemand en ce

qui concerne la jouissance des |

droits civils et politiques, no-
tamment pour l'admission aux
emplois publics, fonctions et
honneurs, ou l'exercice des
différentes professions et in-
dustries.

3. — Il ne sera édicté aucune
restriction contre le libre usage
par tout ressortissant alle-
mand d’une langue quelconque,
soit dans les relations privées

ou de commerce, soit en ma-
tière de religion, de presse, où
de publication de toute nature,

soitdansles réunions publiques: :

4. — Nonobstant l’établisse-
ment par le Gouvernement
allemand d’une langue officielle,
des facilités appropriées seront
données aux ressortissants alle-
mands de langue autre que
Pallemand, pour usage de leur
langue, soit oralement, soit
par écrit, devant les tribunaux.

x

sion ne devra nuire à aucun

ressortissant polonais en ce

qui concerne la jouissance des
droits civils et politiques, no-
tamment pour l’admission aux
emplois publics, fonctions et .
honneurs, ou l'exercice des
différentes professions et in-
dustries.

3. — Ilne sera édicté aucune
restriction contre le libre usage
par tout ressortissant polonais
d’une langue quelconque, soit
dans les relations privées ou
de commerce, soit en matière
de religion, de presse, ou de
publicationde toutenature, soit
dans les réunions publiques.

4. — Nonobstant l’établisse-
ment par le Gouvernement
polonais d’une langue officielle,
des facilités appropriées seront
données aux ressortissants po-
Jonais de langue autre que le
polonais, pour l’usage de leur
langue, soit oralement, soit
par écrit, devant les tribunaux.

Article 68.
(Article 8 du Traité des Minorités du 28 juin 19109.)

Les ressortissants allemands
appartenant à des minorités
ethniques, de religion ou de
langue, jouiront du même
traitement et des mêmes
garanties en droit et en fait
que les autres ressortissants
allemands. Ils auront notam-
ment un droit égal à créer,
diriger et contrôler à leurs frais
des institutions charitables,
religieuses ou sociales, des éco-
les et autres établissements
d'éducation, avec le droit d’y
faire librement usage de leur
propre langue et d’y exercer
librement leur religion.

Les ressortissants polonais
appartenant à des minorités
ethniques, . de religion ou de
langue, jouiront du même trai-
tement et des mêmes garan-
ties en droit et en fait que les

“autres ressortissants polonais.
. Ils auront notamment un droit

égal à créer, diriger et contrô-
ler à leurs frais des institutions
charitables, religieuses ou so-
ciales, des. écoles et autres
établissements  d’éducation,
avec le droit d’y faire libre-
ment usage de leur propre
langue et d’y exercer librement
leur religion. :
78 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

Article 69.

‘(Article 9, alinéas x et 2, du Traité des Minorités
du 28 juin 1910.) |

1. — En matière d’enseigne-
ment public, le Gouvernement
allemand accordéra dans les
villes et districts où réside une
proportion considérable de res-
sortissants allemands de langue
autre que la langue allemande,
des facilités appropriées pour
assurer que dans les écoles
primaires l'instruction sera
donnée dans leur propre lan-
gue aux enfants de ces res-
sortissants allemands. Cette
stipulation. n’empéchera pas
le Gouvernement allemand de
rendre obligatoire l’enseigne-
ment de la langue allemande
dans lesdites écoles.

2. — Dans les villes et
districts où réside une pro-
portion considérable de res-
sortissants allemands apparte-
nant à des minorités ethni-
ques, de religion ou de langue,
ces minorités se verront assu-
rer une part équitable dans le
bénéfice et l'affectation des
sommes qui pourraient être
attribuées sur les fonds publics
par le budget de l'État, les
budgets municipaux ou autres,
dans un but d’éducation, de
religion ou de charité.

.1. — En matière d’enseigne-
ment public, le Gouvernement
polonais accordera dans les
villes et districts où réside une
proportion considérable de res-
sortissants polonais de langue
autre que la langue polonaise,
des facilités appropriées pour
assurer que dans les écoles pri-
maires l'instruction sera don-
née dans leur propre langue
aux enfants de ces ressortis-
sants polonais. Cette stipu-
lation n’empêchera pas le Gou-
vernement polonais de rendre
obligatoire l’enseignement de
la langue polonaise dans les-
dites écoles.

2. Dans les villes et dis-
tricts où réside une proportion
considérable de ressortissants
polonais appartenant à des
minorités ethniques, de religion
ou de lañgue, ces minorités se
verront assurer une part équi-
table dans le bénéfice et l’af-
fectation des sommes qui pour-
raient être attribuées sur les
fonds publics par le budget
de l’État, les budgets munici-
paux ou autres, dans un but
d'éducation, de religion ou
de charité.

 

| Article 70.
(Article 10 du Traité des Minorités du 28 juin 1910.)

Des comités scolaires dési- .

gnés sur place par les commu-
nautés juives assureront, sous
le contrôle général de l’État, la
. répartition de la part pro-
portionnelle des fonds publics

Des comités scolaires dési-
gnés sur place par les commu-
nautés juives de Pologne assu-
reront, sous le contrôle géné-
ral de l'État, la répartition
de la part proportionnelle des
79 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

assignée aux écoles juives en
conformité de l’article 60, ainsi
que l’organisation et la direc-
tion de ces écoles. Les dispo-
sitions de l’article 69 con-
cernant l’emploi des langues
dans les écoles seront appli-
cables auxdites écoles.

fonds publics assignée aux
écoles juives en conformité de
l'article 69, ainsi que l’orga-
nisation et la direction de ces
écoles. Les dispositions de l’ar-
ticle 69 concernant l'emploi des
langues dans les écoles seront
applicables auxdites écoles.

Article 71.

(Article 11 du Traité des Minorités du 28 juin 1910.)

1. — Les Juifs ne seront pas
astreints à accomplir des actes
quelconques constituant une
violation de leur Sabbat, et ne
devront être frappés d'aucune
incapacité s'ils refusent de se
rendre devant les tribunaux ou
d'accomplir des actes légaux le
jour de Sabbat. Toutefois, cette
disposition ne dispensera pas
les Juifs des obligations impo-
sées à tous les. ressortissants
allemands en vue des nécessi-
tés du service militaire, de la
défense nationale ou du main-
tien de l’ordre public.

2. — L'Allemagne déclare
son intention de s'abstenir de
prescrire ou d'autoriser des
élections, soit générales, soit
locales, qui auraient lieu un
samedi; aucune inscription
électorale ou autre ne devra
obligatoirement se faire un
samedi.

1. — Les juifs ne seront pas
astreints à accomplir des actes
quelconques constituant une
violation de leur Sabbat, et ne
devront être frappés d'aucune
incapacité s’ils refusent de se
rendre devant les tribunaux
ou d'accomplir des actes légaux
le jour de Sabbat. Toutefois,
cette disposition ne dispensera
pas les Juifs des obligations
imposées à tous les ressortis-
sants polonais en vue des
nécessités du service militaire,
de la défense nationale ou du
maintien de l'ordre public.

2. — La Pologne déclare son
intention de s’abstenir de pres-
crire ou d’autoriser des élec-
tions, soit générales, soit loca-
les, qui auraient lieu un same-
di; aucune inscription électo-
rale ou autre ne devra obliga-
toirement se faire un samedi.

Article 72.

(Article 12 du Traité des Minorités du 28 juin. 1919.)

1. — L’Allemagne agrée que,
dans la mesure où les stipu-
lations des articles précédents
affectent des personnes appar-
tenant à des minorités de race,

1. — La Pologne agrée que,
dans la mesure où les stipu-
lations des articles précédents
affectent des personnes appars
tenant à des minorités de race,
80 . ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

de religion ou de langue, ces
stipulations constituent des
obligations d'intérêt interna-
tional et seront placées sous la
garantie de la Société des
Nations. Elles ne pourront
être modifiées sans l’assenti-
ment de la majorité du Conseil
de la Société des Nations.

2. — L'Allemagne agrée que
tout Membre du Conseil de la
Société des Nations aura le
droit de signaler à l’attention
du Conseil toute infraction ou
danger d'infraction à l’une quel-
conque de ces obligations, et
que le Conseil pourra procéder
de telle façon et donner telles
instructions qui paraîtront ap-
propriées et efficaces dans la
circonstance.

3. — L'Allemagne agrée en
outre qu'en cas de divergence
d'opinion, sur des questions de
droit ou de fait concernant ces
articles, entre le Gouvernement
et une Puissance quelconque,
Membre du Conseil de la Socié-
té des Nations, cette divergen-
ce sera considérée comme un
différend ayant un caractérein-
ternational selon les termes de
l’article 14 du Pacte de la

Société des Nations. Le Gou-.

vernement allemand agrée que
tout différend de ce genre
sera, si l’autre Partie le de-
mande, déféré a la Cour per-
manente de Justice. La déci-

de religion ou de langue, ces
stipulations constituent des
obligations d’intérét interna-
tional et seront placées sous la
garantie de la Société des
Nations. Elles ne pourront
être modifiées sans l’assen-
timent de la majorité du
Conseil de la Sotiété des Na-
tions. Les Etats-Unis d’Amé-
rique, l’Empire britannique,
la France, l'Italie et le Japon
s'engagent à ne pas refuser
leur assentiment à toute modi-
fication desdits articles, qui
serait consentie en due forme
par une majorité du Conseil
de la Société des Nations.

2. — La Pologne agrée que
tout Membre du Conseil de la
Société des Nations aura le
droit de signaler à l’attention
du Conseil toute infraction ou
danger. d’infraction à l’une
quelconque de ces obligations,
et que le Conseil pourra procé-
der de telle facon et donner
telles instructions qui parai-
tront appropriées et efficaces
dans la circonstance.

3. — La Pologne agrée en
outre qu'en cas de divergence
d'opinion, sur des questions de
droit ou de fait concernant
ces articles, entre le Gouver-
nement polonais et l’une quel-
conque des Principales Puis-
sances alliées et associées ou
toute autre Puissance, Mem-
bre du Conseil de la Société des
Nations, cette divergence sera
considérée comme un différend
ayant un caractère inter-
national selon les termes de
l’article 14 du Pacte de la
Société des Nations. Le Gou-
vernement polonais agrée que
tout différend de ce genre sera,
81 ARRÊT N° I2. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

sion de la Cour permanente si l’autre Partie le demande,
sera sans appel et aura la même déféré à la Cour permanente
force et valeur qu’une décision de Justice. La décision de la
rendue en vertu de l’article Cour permanente sera sans
13 du Pacte. appel et aura la même force et

valeur qu’une décision rendue
en. vertu de l’article 13 du
Pacte.

TITRE II.

Afin de baser la protection des minorités dans les deux
parties du territoire plébiscité sur le principe d’une récipro-
cité équitable, et afin de tenir compte des conditions spéciales
résultant du régime transitoire, les Parties contractantes
ont, sans préjudice des dispositions du titre I de la présente
Partie, convenu pour une période de quinze ans des stipu-
lations qui suivent. |

Le contenu des articles 65 à 72 se trouve répété au présent
titre à la seule fin de donner une vue d’ensemble.

CHAPITRE PREMIER
DISPOSITIONS GÉNÉRALES.
Article 73.

1. — La Pologne et l'Allemagne s’engagent à ce que les
stipulations contenues dans les articles 66, 67 et 68 soient
reconnues comme lois fondamentales, à ce qu'aucune loi,
aucun règlement ni aucune action officielle, ne soient en contra-
diction ou en opposition avec ces stipulations, et à ce qu’au-
cune loi, aucun règlement et aucune action officielle ne pré-
valent contre elles.

2. — Les tribunaux et cours de justice, y compris les
tribunaux administratifs, militaires et les tribunaux extra-
ordinaires, sont compétents pour examiner si les dispositions
Kgislatives ou administratives ne sont pas contraires aux sti-
pulations de la présente Partie.

Article 74.

La question de savoir si une personne appartient ou non
à une minorité de race, de langue ou de religion, ne peut
faire l’objet d'aucune vérification ni d'aucune contestation
par les autorités.
82 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

CHAPITRE IV.

ENSEIGNEMENT.
Première Section. — ENSEIGNEMENT PRIVÉ.
Deuxième Section. — ENSEIGNEMENT PRIMAIRE PUBLIC.

Article 105.
$ 1.

Sont considérées comme écoles primaires au sens du pré-
sent chapitre, les écoles, à l'exclusion des écoles complémen-
taires, que les enfants doivent fréquenter si l’enseignement
prescrit ne leur est pas donné d’une autre manière.

$ 2.

H sera pourvu aux besoins des minorités en matière
d'enseignement primaire public, au moyen des institutions
scolaires suivantes :

a) écoles primaires employant la langue de la minorité
comme langue véhiculaire, dites écoles minoritaires ;

b) classes primaires employant la langue de la minorité
comme langue véhiculaire, instituées auprès des
écoles primaires de langue officielle, dites classes
minoritaires ;

c) cours minoritaires comprenant :
1° l’enseignement de la langue de la minorité (cours

minoritaires de langue);
2° l'instruction religieuse dans la langue de la mino-
rité (cours minoritaires de religion).

Article 106.

§ 1.

I. — Jl sera créé une école minoritaire, sur la demande
d'un ressortissant, appuyée par les personnes légalement
responsables de l'éducation d’au moins quarante enfants
d’une minorité de langue, à condition que ces enfants soient
ressortissants de l'État, appartiennent à une même communauté
scolaire (Schulverband — zwigqzek szkolny), aient l’âge où l’en-
83 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

5

seignement est obligatoire, et soient destinés a fréquenter
ladite école.

2. — Si quarante de ces enfants au moins appartiennent à
la même confession ou religion, il sera créé sur demande
une école minoritaire du caractère confessionnel ou religieux
demandé.

. 3. — Dans le cas où la création d’une école minoritaire
n'est pas expédiente pour des raisons spéciales, il sera formé
des classes minoritaires.

§ 2.

Il devra être donné satisfaction aux demandes mentionnées
aux alinéas xz et 2 du paragraphe premier, dans le plus bref
délai possible et au plus tard au début de l’année scolaire qui

suivra la demande, à condition que celle-ci ait été présentée
neuf mois au moins avant le début de l’année scolaire.

Article 107.

1. — Sur la demande d’un ressortissant, appuyée par
les personnes légalement responsables de l'éducation d'au
moins dix-huit élèves d’une école primaire qui sont ressortis-
sants de l’État et appartiennent à une minorité de langue,
des cours minoritaires de langue seront institués aussitôt que
possible pour ces élèves.

2. — Dans les mêmes conditions, si douze au moins de
ces élèves appartiennent à la même confession ou religion,
des cours minoritaires de religion seront institués sur demande

pour ces élèves.

Article 108.

§ 1.

x. — Les institutions scolaires de minorité ne pourront
étre supprimées que si le nombre de leurs éléves est, pendant
trois années scolaires consécutives, inférieur au nombre prévu
pour leur création.

2. — Toutefois, la suppression pourra étre ordonnée a
l'expiration d’une année scolaire, si pendant toute cette année
le nombre des élèves a été inférieur à la moitié du nombre
prévu.

§ 2.

En cas de suppression d’une institution scolaire de minorité,

NS

la minorité. pourra maintenir l'institution en question à titre
84 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

privé. Lorsque les circonstances le permettent, le local et le
matériel scolaire qui lui servaient peuvent être laissés à sa
disposition.

Troisième Section. — ENSEIGNEMENT PROFESSIONNEL ET COMPLÉ-
MENTAIRE.
Quatrième Section. — ENSEIGNEMENT MOYEN ET SUPÉRIEUR.
Cinquième Section. — DISPOSITIONS GÉNÉRALES.

Article 131.

1. — Pour établir quelle est la langue d’un élève ou enfant,
il sera uniquement tenu compte de la déclaration verbale ou
écrite de la personne légalement responsable de son éducation.
Cette déclaration ne pourra faire l’objet d'aucune vérification
ou contestation de la part des autorités scolaires.

2. — Les autorités scolaires devront de même s’abstenir
d'exercer toute pression, si minime quelle soit, ayant pour
but le retrait de demandes de création d'institutions scolaires
de minorités.

Article 132.

§ I.

Par langue véhiculaire ou par langue considérée comme
matière d’enselgnement, on entend la langue littéraire cor-
recte soit polonaise, soit allemande.

§ 2.

La ot la langue d’une minorité est la langue véhiculaire,
elle l’est pour l'enseignement de toutes les matières, sauf
pour l’enseignement du polonais dans la partie polonaise du
territoire plébiscité et pour l’enseignement de l'allemand
dans la partie allemande dudit territoire, lorsque l’enseigne-
ment de ces langues fait partie du programme scolaire.

$ 3.

Les cours minoritaires de la langue de la minorité seront
donnés dans cette langue.

. . . . . + . .. » . . . . . . . . . . . . . .
85 ARRÊT N° 12. — HAUTE-SILÉSIE (ÉCOLES MINORITAIRES)

TITRE III.
DROIT DE PÉTITION ET VOIES DE RECOURS.
Article 147.

Le Conseil de la Société des Nations est compétent pour
statuer en ce qui concerne toute pétition individuelle ou col-
lective ayant trait aux dispositions de la présente Partie,
et adressée directement à lui par des personnes appartenant
à une minorité. Lorsque le Conseil transmet ces pétitions au
gouvernement de l’État dans le territoire duquel les pétition-
naires sont domiciliés, ce gouvernement les réadressera, pour
examen, au Conseil, avec ou sans observations.

. . . . . . . . . . . . . .

Article 149.

En ce qui concerne l’application et l'interprétation des
dispositions de la présente Partie par les autorités administra-
tives qui reçoivent des ordres par la voie hiérarchique, les
personnes appartenant à une minorité pourront, conformément
aux dispositions qui suivent, soumettre pour examen une
pétition à l'Office des minorités. de leur Etat. Celui-ci trans-
mettra, conformément aux stipulations spéciales contenues dans
les articles suivants, ces pétitions au président de la Commis-
sion mixte pour avis. Dans le cas où les pétitionnaires ne
seraient pas satisfaits de la solution donnée à l'affaire par
l'autorité administrative, ils pourront faire appel au Conseil
de la Société des Nations.

* . . . . . . .

Article 157.

L’appel au Conseil de la Société des Nations prévu a
l’article 149, devra être adressé à l'Office des minorités.
Celui-ci en obtiendra la transmission au Conseil par le gou-
vernement.
